977 F.2d 575
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Larry Sinclair WILLIAMS;  Wayne E. Joyner;  MichaelW. Best, Petitioners.
No. 92-8057.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 20, 1992

Petition denied by unpublished per curiam opinion.
Larry Sinclair Williams, Wayne E. Joyner, Michael W. Best, Petitioners Pro Se.
PETITION DENIED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Larry Sinclair Williams, Wayne E. Joyner, and Michael W. Best petition this Court for a writ of mandamus directing a new trial and/or a judgment of acquittal.  Petitioners were convicted of various offenses in the Eastern District of Virginia on May 15, 1992.  On May 27, 1992, petitioners moved the district court for a new trial.  On June 10, 1992, the district court denied that motion.  The petitioners have noted appeals from their convictions.  Those appeals are pending with the Court.


2
Mandamus may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  We accordingly deny the petition for a writ of mandamus.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED